Mr. Justice McBride delivered the opinion of the court. 2. Principal and agent, § 69*—when agent not entitled to recover commission, from both parties. An agent who is given power to examine property, to determine the advisability of an exchange, and to bring the parties together may not recover commissions from both parties. 3. Evidence, § 322*—when parol evidence inadmissible to vary terms of contract. As between a party to a contract and his agent executing it in his name, where the terms of such contract are definite and certain, parol evidence cannot be admitted to vary its terms. 4. Evidence, § 322*—when parol evidence inadmissible to vary contract for payment of commissions. In an action by a real estate agent against his principal to recover on a note given in payment of commissions, the plaintiff cannot show by parol that money stipulated in a contract for the exchange of property entered into by him as agent in the name of his principal, to be paid to the plaintiff by the other party to the trade as brokerage fees, was in fact, to be paid and was received for and on account of another party.